Exhibit 10.33

 

--------------------------------------------------------------------------------

MANUFACTURE, LICENSE AND DISTRIBUTION AGREEMENT

BY AND BETWEEN

PERRIGO COMPANY OF SOUTH CAROLINA, INC.

AND

SCOLR PHARMA, INC.

October 20, 2005

 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page 1.  

DEFINITIONS.

   1 2.  

LICENSE.

   4   2.1  

Grant of License.

   4   2.2  

Exclusivity.

   5   2.3  

CDT Improvements.

   6   2.4  

Documentation and Information.

   7   2.5  

Use of Trademark.

   8   2.6  

Sell-Through Period.

   8 3.  

ROYALTY.

   8   3.1  

Computation and Payment.

   8   3.2  

Inspection of Books and Records.

   9   3.3  

Resolution of Royalty Dispute.

   9   3.4  

Step-Down of Royalty Obligation.

   9 4.   TERM.    10 5.  

ADDITIONAL PRODUCTS.

   10   5.1  

Perrigo Right to Add to this Agreement Additional Dietary Supplement Products
Using CDT Rights.

   10   5.2  

Initiated by Perrigo.

   11 6.  

TECHNICAL ASSISTANCE.

   11 7.  

REPRESENTATIONS AND WARRANTIES.

   11   7.1  

Representations and Warranties by SCOLR Pharma.

   11   7.2  

Representations and Warranties by Perrigo.

   13   7.3  

Disclaimers.

   14 8.  

INFRINGEMENT OF CDT RIGHTS BY THIRD PARTIES.

   14 9.  

INDEMNIFICATION; INSURANCE.

   15   9.1  

SCOLR Pharma’s Indemnification Obligations.

   15   9.2  

Perrigo’s Indemnification Obligations.

   15   9.3  

Indemnification Procedures.

   15   9.4  

Insurance.

   16 10.  

TERMINATION.

   16   10.1  

Termination for Material Breach.

   16   10.2  

Termination for Bankruptcy.

   16 11.  

CONFIDENTIALITY.

   17 12.  

FORCE MAJEURE.

   17   12.1  

Effects of Force Majeure.

   17   12.2  

Notice of Force Majeure.

   17 13.  

MISCELLANEOUS.

   18   13.1  

Publicity.

   18   13.2  

Independent Contractors.

   18   13.3  

Assignment.

   18   13.4  

Governing Law.

   19   13.5  

No Implied Waiver.

   19   13.6  

Notices.

   19   13.7  

Amendments.

   20   13.8  

Counterparts.

   20   13.9  

Entire Agreement.

   20   13.10  

Benefit; Binding Effect.

   20   13.11  

Further Assurances.

   21   13.12  

Severability.

   21   13.13  

Headings.

   21   13.14  

Remedies.

   21   13.15  

Construction.

   21   13.16  

Attorneys’ Fees.

   22

  Appendices:      Appendix A – List of Trademarks      Appendix B – List of
Patents and Patent Applications      Appendix C – List of Products      Appendix
D – Exceptions to Exclusivity   

 

- ii -



--------------------------------------------------------------------------------

MANUFACTURE, LICENSE AND DISTRIBUTION AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), is entered into as of October 20,
2005, by and between Perrigo Company of South Carolina, Inc., a Michigan
corporation, with offices at 515 Eastern Avenue, Allegan, Michigan 49010
(“Perrigo”), and SCOLR Pharma, Inc., a Delaware corporation, with offices at
3625 132nd Avenue SE, Suite 300, Bellevue, Washington 98006 (together with its
Affiliates, collectively, “SCOLR Pharma”).

Background

A. SCOLR Pharma is a specialty pharmaceutical company that uses its proprietary
drug delivery technology to develop and formulate pharmaceutical and nutritional
products. SCOLR Pharma has developed dietary supplement products that use its
patented controlled delivery technology with certain of those products presently
being manufactured and distributed in the United States by third parties.

B. Perrigo develops, manufactures, markets, distributes and sells nutritional
and dietary supplement products.

C. This Agreement sets forth the terms and conditions by which SCOLR Pharma will
license its patented controlled delivery technology and associated CDT trademark
to Perrigo for the manufacture, marketing, distribution, sale, and use of
specific dietary supplement products in the United States, SCOLR Pharma will
transition to Perrigo the manufacture, marketing, distribution and sale of
certain existing dietary supplement products that use SCOLR Pharma’s controlled
delivery technology, and SCOLR Pharma will develop for Perrigo additional
dietary supplement products that use SCOLR Pharma’s controlled delivery
technology.

Agreement

In consideration of the premises and of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:

1. DEFINITIONS. In addition to any other definitions appearing in this
Agreement, the following words and phrases will, for purposes of this Agreement,
have the following meanings (with any word or phrase referred to in the singular
to include the plural and vice versa as the context requires):

“Affiliate” means, with respect to any Person, any other Person controlled by,
controlling or under common control with such Person, where control means more
than fifty percent (50%) ownership or voting rights or the power to direct
management or policy.

 

- 1 -



--------------------------------------------------------------------------------

“CDT Know-HoDDw” means all confidential, technical, or proprietary information
and knowledge not generally known to the public (including information and
knowledge regarding inventions, discoveries, techniques, systems, methods and
processes of any type, technical data, drawings, designs, manufacturing and
other information), whether or not patentable and whether or not in written
form, that SCOLR Pharma owns or possesses and that relates directly or
indirectly to (a) any Patent Right or any product, process or other matter
covered by any Patent Right, or (b) the design, development, manufacture,
testing, use or sale of any Product, but not including the Patent Rights.

“CDT Improvements” means all inventions, discoveries, techniques, systems,
methods, processes, improvements, developments, enhancements and modifications
(whether or not patentable, commercially useful, or reducible to writing or
practice) that SCOLR Pharma, solely or jointly with others, acquires, discovers,
invents, originates, makes, develops, conceives or has rights to, in whole or in
party, after the Effective Date, to the extent applicable to the Products,
including (a) any such invention or other item the practice of which would fall
within the scope of a claim of any Patent Right, any CDT Know-How, any of the
Other Rights, or any Product; and (b) any such invention or other item which may
be competitive with operations or applications within the scope of any claim any
Patent Rights, any CDT Know-How, any of the Other Rights, or any Product.

“CDT Rights” means the Patent Rights, the CDT Know-How, the Other Rights, and
the CDT Improvements.

“Contract Year” of a particular Product means the twelve (12) month period
beginning on the date of the First Commercial Sale of that Product to its
customers and each twelve (12) month period thereafter beginning on the
anniversary of such date.

“Dietary Supplements” means “dietary supplements” as defined in the Dietary
Supplement Health and Education Act of 1994.

“Effective Date” means the date of this Agreement.

“First Commercial Sale” means the first date on which Perrigo or a sublicensee
transfers title, rights to use or other rights in or to a Product to a third
party for monetary or other consideration or in a manner which otherwise results
in Net Profits.

“including” or any word or phrase of similar meaning means “including, without
limitation,” unless the context requires otherwise or unless otherwise
specified.

“Net Profits” [***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

[***]

“Net Sales” for a particular Product, means, for any period of calculation, the
total amount invoiced by Perrigo during that period to its customers for that
Product (or received by Perrigo in the absence of an applicable invoice) less
the sum of all overbills, excise, sales and other taxes imposed upon the sale of
that Product (to the extent invoiced by Perrigo, but not taxes imposed on the
income generated from such sales), price protections, rebates, charge backs,
cash discounts, promotional allowances, off-invoice and bill back allowances,
volume rebates and allowances, freight, shipping and insurance costs (to the
extent such freight, shipping or insurance costs are invoiced by Perrigo), and
all other deductions, discounts, refunds, credits and allowances paid or accrued
during the period, including cash discounts, refunds and credits for pricing
errors, and Product returns, rejections and recalls, all to the extent
attributable to that Product and all as determined in accordance with generally
accepted accounting principles (in the U.S.) consistently applied.

“Other Rights” means (a) the trademarks identified in Appendix A attached to
this Agreement; (b) any other trademark or service mark that is owned by SCOLR
Pharma as of the Effective Date and that relates directly or indirectly to any
Patent Right, any CDT Know-How or any Product; (c) any other Proprietary Right
that is owned by SCOLR Pharma as of the Effective Date (other than the Patent
Rights and the CDT Know-How) and that relates directly or indirectly to any
Patent Rights, any CDT Know-How, or any Product, (d) any Proprietary Right that
is developed or acquired by SCOLR Pharma on or after the Effective Date (other
than any such right that becomes part of the Patent Rights, CDT Know-How, or the
CDT Improvements) and that relates directly or indirectly to any Patent Right,
any CDT Know-How, any CDT Improvement or any Product; and (e) all goodwill of
SCOLR Pharma associated with the foregoing.

“Party” when referring to the parties to this Agreement means SCOLR Pharma or
Perrigo or both of them, as appropriate.

“Patent Rights” means all rights to (a) the patents and patent applications
identified in Appendix B attached to this Agreement, (b) any other United States
patent or patent application that is owned by SCOLR Pharma as of the Effective
Date and that relates directly or indirectly to any CDT Know-How, any Product,
or the design, development, manufacture, testing or use of any Product; and
(c) any United States patent or patent application that is filed or acquired by
SCOLR Pharma on or after the Effective Date and that relates directly or
indirectly to any CDT Know-How, any CDT Improvements, any Product, or the
design, development, manufacture, testing or use of any Product.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

“Perrigo Fiscal Year” means a 52 or 53 week fiscal year of Perrigo ending on the
Saturday closest to June 30.

“Person” means any individual, corporation, partnership or other entity.

“Product” means any of the Dietary Supplement products listed on Appendix C
attached to this Agreement that use the CDT Rights or any additional Dietary
Supplement product using CDT Rights that is added to this Agreement in
accordance with the provisions of this Agreement. Products shall not include any
product which is not a Dietary Supplement.

“Profit Margin” of a particular Product means, for any particular period of
calculation, the quotient resulting from the division of the Net Profits of that
Product for that period by the Net Sales of that Product for that period,
multiplied by 100 and expressed as a percentage.

“Project Plan” means the plan described in Section 2.2(b) below.

“Proprietary Right” means any patent application, patent, trademark, trade name,
service mark, trade secret, copyright or other intellectual property right.

“Quarter” means a Perrigo Fiscal year quarter consisting of thirteen (13) weeks
ending on a Saturday.

“Sales and Marketing Costs” for a particular Product means, for any applicable
period of calculation, the amount equal to [***] of the Net Sales of that
Product during that period.

“Term” has the meaning set forth in Section 4.

“U.S.” means the United States of America and all its territories, dependencies
and possessions.

2. LICENSE.

2.1 Grant of License. SCOLR Pharma grants to Perrigo during the Term of this
Agreement as to each particular Product the right and license to practice and
use the CDT Rights in the manufacture, marketing, distribution, sale and use of
the Products in the U.S., including the right to manufacture or have
manufactured, market, distribute and sell to third parties. Perrigo shall have
the right to sublicense the foregoing rights to third parties, in a single tier
only, to the extent reasonably necessary to supplement the manufacturing and
distribution capabilities of Perrigo, subject to the prior approval of SCOLR
Pharma, which shall not be unreasonably withheld.

[***] Certain information on this page has been omitted and files separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 4 -



--------------------------------------------------------------------------------

2.2 Exclusivity.

(a) Except as set forth in this Section 2.2, the rights and license granted to
Perrigo in Section 2.1 are exclusive to Perrigo, and SCOLR Pharma accordingly
shall have no right (i) to practice or use or license others to practice or use
any of the CDT Rights for the purpose of manufacturing, marketing, distributing,
selling or using any Product in the U.S., or (ii) to manufacture, have
manufactured, market, distribute, sell or use any Product in the U.S. Such
exclusivity shall not, however, apply with respect to: (i) the exceptions set
forth on Appendix D, or (ii) use of Products by consumers.

(b) Such right and license granted to Perrigo will, at the option of SCOLR
Pharma exercisable by written notice to Perrigo, become nonexclusive on a
prospective basis for a particular Product (but remain exclusive for all other
Products) if either

[***]

(ii) the Profit Margin of that Product for any Contract Year for that Product,
beginning with the second Contract Year for that Product, is less than [***].

For purposes of this Agreement, and subject to any additional or conflicting
provisions in the Project Plan, (x) separate classes of trade include [***].
SCOLR Pharma shall not, however, have the right to convert Perrigo’s license
with respect to a particular Product from exclusive to nonexclusive if any of
the events described in subparts (i) or (ii) above occurs as a result of SCOLR
Pharma’s breach or default in performing or complying with any covenant or
obligation required to be

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 5 -



--------------------------------------------------------------------------------

performed or observed by SCOLR Pharma in this Agreement or a Force Majeure
Event. If Perrigo encounters any difficulties in the development or manufacture
of a Product that Perrigo believes will prevent it from commencing distribution
of a Product in at least two (2) classes of trade within six (6) months after
Perrigo distribution is scheduled to commence pursuant to the written Project
Plan developed by the Parties for that Product, Perrigo will notify SCOLR Pharma
and keep SCOLR Pharma reasonably informed of Perrigo’s efforts to resolve such
difficulties. Each Project Plan will require Perrigo to use reasonable
commercial efforts to market and distribute the Product consistent with its
business practice for similar products. The Parties acknowledge acceptance and
agreement of a Project Plan for Glucosamine/Chondroitin. If the Parties have
failed to agree upon a Project Plan for any other Product within sixty (60) days
following the Effective Date (or, for Products added to this Agreement following
the Effective Date, within thirty (30) days following the date of such
addition), either Party may thereafter terminate this Agreement with respect to
such Product upon written notice to the other Party provided that the Parties
have not agreed upon a Project Plan for such Product before such written notice
of termination is given.

(c) If the rights and license granted to Perrigo becomes nonexclusive with
respect to a Product as provided in this Section 2.2, then SCOLR Pharma shall
promptly notify Perrigo of and extend to Perrigo the benefit of any terms that
SCOLR Pharma may include in a subsequent license entered into during the one
year period following the date upon which the rights became nonexclusive, of any
CDT Rights with respect to that Product with any other Person that are more
favorable to the licensee than the terms of this Agreement. SCOLR Pharma shall
permit an independent certified public accounting firm selected by Perrigo and
reasonably acceptable to SCOLR Pharma to review, at Perrigo’s expense, the
relevant books and records of SCOLR Pharma to verify SCOLR Pharma’s compliance
with this Section 2.2(c), provided that such firm shall execute a
confidentiality agreement in a form reasonably acceptable to SCOLR Pharma.

2.3 CDT Improvements.

(a) SCOLR Pharma shall disclose and communicate to Perrigo in writing, as soon
as reasonably practical, any material CDT Improvement acquired, discovered,
invented, originated, made or conceived on or after the Effective Date, and, at
Perrigo’s request, shall provide Perrigo with all documentation and other
information in whatever form stored (written, electronic or otherwise) that is
necessary or desirable to enable Perrigo to practice and use such CDT
Improvement in connection with the manufacture, marketing, sale, distribution or
use of any Product. All CDT Improvements shall automatically be included, on a
royalty-free basis and without additional consideration, within the scope of the
license granted pursuant to this Agreement.

(b) Notwithstanding Section 2.3(a), SCOLR shall have no obligation to develop
CDT Improvements or apply such CDT Improvements to the Products. If, however,
during the Term of this Agreement as to a particular Product, SCOLR Pharma
desires to apply a material CDT Improvement to any Dietary Supplement that is or
would be

 

- 6 -



--------------------------------------------------------------------------------

competitive with such Product (a “Competitive Dietary Supplement”), then before
SCOLR Pharma enters into any arrangement with any Person that involves the
application of that CDT Improvement to a Competitive Dietary Supplement, or
engages in any discussions with any Person concerning any such arrangement, or
SCOLR Pharma itself undertakes to apply that CDT Improvement to a Competitive
Dietary Supplement, SCOLR Pharma (i) shall promptly notify Perrigo in writing of
such CDT Improvement, the Competitive Dietary Supplement, and the particular
Product or Products with which the Competitive Dietary Supplement would compete
and provide Perrigo with any information concerning such CDT Improvement that
Perrigo may reasonably request, and (b) shall give Perrigo a period of
thirty (30) days (or such longer period mutually agreed upon by the Parties in
writing) after Perrigo’s receipt of such notice and requested information to
determine whether Perrigo is interested in discussing entering into an
arrangement with SCOLR Pharma for the application of that CDT Improvement to one
or more such Products. If Perrigo notifies SCOLR Pharma in writing before the
expiration of such thirty (30) day period that Perrigo is interested in
discussing that opportunity with SCOLR Pharma, then a new period of thirty (30)
days (or such longer period as the Parties may mutually agree in writing) will
start on the date of Perrigo’s notice to SCOLR Pharma to allow Perrigo and SCOLR
Pharma to discuss the possibility of a mutually acceptable agreement between
them for the application of that CDT Improvement to one or more such Products
and during that additional thirty (30) day (or agreed upon longer) period, SCOLR
Pharma will continue to refrain from entering into any arrangement with any
Person that involves the application of that CDT Improvement to a Competitive
Dietary Supplement, and from engaging in any discussions with any Person
concerning any such arrangement, and from itself undertaking to apply that CDT
Improvement to a Competitive Dietary Supplement. If Perrigo does not notify
SCOLR Pharma in writing before the expiration of the first thirty (30) day (or
agreed upon longer) period described above that Perrigo is interested in
discussing with SCOLR Pharma the possibility of entering into an agreement for
the application of that CDT Improvement to one or more such Products or if
Perrigo provides such notice to SCOLR Pharma but at the end of the second
thirty (30) day (or agreed upon longer) period described above Perrigo and SCOLR
Pharma are not able to successfully conclude negotiations of such an agreement,
then SCOLR Pharma shall be free to enter into an arrangement with any other
Person that involves the application of such CDT Improvement to such Competitive
Dietary Supplements.

2.4 Documentation and Information. As soon as practical after the execution of
this Agreement, but in any event within ten (10) days thereafter, or, in the
case of any Product added to this Agreement pursuant to Section 5.1 or
Section 5.2, when such Product is added to this Agreement, SCOLR Pharma shall
provide Perrigo with copies of all documentation containing the CDT Know-How and
Other Rights and all patent applications included in the Patent Rights and all
other information reasonably requested by Perrigo regarding the practice and use
of the CDT Rights in connection with the manufacture, marketing, sale,
distribution or use of any Product, including documentation and information
sufficient to enable Perrigo to manufacture the Products and to practice and use
the CDT Rights in connection with the manufacture, marketing, sale,
distribution, or use of any Product.

 

- 7 -



--------------------------------------------------------------------------------

2.5 Use of Trademark. To the extent allowed by law, Perrigo agrees to
prominently display the CDT Controlled Delivery Technology trademark on the
principal display panel of Perrigo’s packaging of the Product that it markets
and sells where appropriate and permitted by Perrigo’s particular customer.
Perrigo shall comply at all times with SCOLR Pharma’s applicable trademark usage
guidelines.

2.6 Sell-Through Period. The rights and license granted to Perrigo in
Section 2.1 shall continue on a non-exclusive basis for a period of twelve (12)
months after any expiration or termination of this Agreement with respect to a
Product other than a termination by SCOLR Pharma pursuant to Section 10.1 by
reason of a material breach or default by Perrigo, in order for Perrigo to sell
through its existing inventory and related packaging materials of such Product
or Products and to provide for an orderly transition for its customers.

3. ROYALTY.

3.1 Computation and Payment. Commencing on the date of Perrigo’s First
Commercial Sale of a Product and continuing thereafter during the Term of this
Agreement as to that Product, Perrigo will pay SCOLR Pharma in the manner
described below a royalty on Perrigo’s sales of that Product in the amount equal
to [***] of Perrigo’s Net Profits of the Product. Within thirty (30) days after
the end of each Quarter (or an initial partial Quarter) during this period,
(a) Perrigo will furnish SCOLR Pharma with a report stating for each Product the
amount of Perrigo’s Net Sales for such Quarter (including the number of tablets
sold for each Product and the customers to whom the tablets were sold), the Net
Profits for such Quarter, and the royalty for such Quarter, together with such
other information as SCOLR Pharma may reasonably request, and (b) except as set
forth below in this Section 3.1, Perrigo will pay SCOLR Pharma the royalty for
that Quarter as reflected in the report. If the date of the First Commercial
Sale of a Product by Perrigo is later than the first day of a Quarter, then the
period covered by the first report and the first royalty payment for that
Product will begin on the date of the First Commercial Sale of that Product by
Perrigo and will end on the last day of the first complete Quarter following the
date of the First Commercial Sale of that Product by Perrigo. The Parties shall
share equally in the manner described below the risk of and the loss resulting
from any amount that Perrigo invoices to its customers for any Product becoming
uncollectible and being written off by Perrigo. Perrigo will notify SCOLR Pharma
when Perrigo has any such write-offs, and Perrigo will recover SCOLR Pharma’s
share of such write-offs by setting such amount off against and reducing the
amount of royalty otherwise payable to SCOLR Pharma for that Quarter for that
Product or any other Product, and if SCOLR Pharma’s share of such write-offs is
not paid in full to Perrigo in this way during that Quarter, then such excess
amount shall be carried forward to succeeding Quarters and set off against the
amount of royalty otherwise payable to SCOLR Pharma for such Quarters. SCOLR
Pharma shall not, however, have any obligation to repay Perrigo for any royalty
previously paid as a result of such write-offs.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

3.2 Inspection of Books and Records. During the one (1) year period following
the close of each Perrigo Fiscal Year, but not more frequently than once per
Perrigo Fiscal Year, Perrigo shall permit an independent certified public
accounting firm selected by SCOLR Pharma, and reasonably acceptable to Perrigo,
to have access, during normal business hours and upon reasonable prior notice,
to those books and records maintained by Perrigo that are necessary for SCOLR
Pharma to verify, at its expense, the accuracy of Perrigo’s calculation of the
royalty payable to SCOLR Pharma under this Agreement for that Perrigo Fiscal
Year provided that such accounting firm shall execute a confidentiality
agreement in a form reasonably acceptable to Perrigo. The accounting firm’s use
of such information shall be limited to such verification and in any relevant
dispute that may arise between Perrigo and SCOLR Pharma. Once such an inspection
has been conducted, completed and finalized for a particular Perrigo Fiscal Year
as provided in this Section 3.2, or if no such inspection has been commenced
within the one (1) year period following the close of a Perrigo Fiscal Year as
provided in this Section 3.2, then, except as provided in the last two (2)
sentences of Section 3.1, that Perrigo Fiscal Year will be considered closed and
no further inspection, review or adjustment may be made with respect to that
Perrigo Fiscal Year, including any inspection, review or adjustment pursuant to
Section 3.3.

3.3 Resolution of Royalty Dispute. If Perrigo and SCOLR Pharma are unable to
agree upon the computation of the amount of royalty payable by Perrigo to SCOLR
Pharma under this Agreement for a particular Perrigo Fiscal Year, then they
agree to retain a mutually acceptable independent certified public accounting
firm, as an expert and not as an arbitrator, to review the relevant books and
records of Perrigo, and the work papers and other relevant materials of any
accounting firm retained by SCOLR Pharma pursuant to Section 3.2 as to the
amounts in dispute, and to prepare and submit to the Parties its written
determination as to its resolution of the amount in dispute and the basis for
its determination. The determination by the accounting firm will be binding on
the Parties absent manifest error. Each Party shall pay one-half of the fees and
expenses of the accounting firm for such determination.

3.4 Step-Down of Royalty Obligation. If (a) SCOLR Pharma abandons a material
portion of the Patent Rights, or (b) after exhaustion of any applicable appeals
or motions for reconsideration, a material portion of the Patent Rights are held
to be invalid or unenforceable, or (c) SCOLR Pharma enters into any compromise,
settlement or agreement with any Person which includes an agreement or
acknowledgement by SCOLR Pharma of invalidity or unenforceability of a material
portion of the Patent Rights, or (d) a material portion of the Patent Rights
expire, then, in any such case, the parties shall negotiate in good faith with
respect to an appropriate reduction in Perrigo’s royalty obligation under
Section 3.1.

 

- 9 -



--------------------------------------------------------------------------------

4 TERM. The term of this Agreement (including any renewal terms, the “Term”),
which shall be determined on a Product-by-Product basis, begins on the Effective
Date and, unless terminated earlier in the manner set forth in this Agreement,
ends with respect to a particular Product on the tenth (10th) anniversary of the
First Commercial Sale of that Product, and automatically renews for successive
periods of one (1) year each thereafter. Either Party may terminate the Term
with respect to a Product effective as of the tenth anniversary of the First
Commercial Sale of that Product or at any time thereafter by giving at least
sixty (60) days prior written notice to the other Party. In addition, SCOLR
Pharma shall have the right to terminate the Term of this Agreement with respect
to a particular Product at any time after the fifth (5th) anniversary of the
First Commercial Sale of that Product by giving Perrigo at least [***] days
prior written notice, if, and only if, either [***]. SCOLR Pharma shall not,
however, have the right to so terminate the Term of this Agreement with respect
to a particular Product if any of the events described in (a) or (b) above
occurs as a result of SCOLR Pharma’s breach or default in performing or
complying with any covenant or obligation required to be performed or observed
by SCOLR Pharma in this Agreement or a Force Majeure Event.

5. ADDITIONAL PRODUCTS.

5.1 Perrigo Right to Add to this Agreement Additional Dietary Supplement
Products Using CDT Rights. Perrigo has the right to add to this Agreement in the
manner described below any additional Dietary Supplement product SCOLR Pharma
develops, has developed, or acquires that uses any CDT Rights. If at any time
during the ten (10) year period following the Effective Date, SCOLR Pharma
develops, has developed, or acquires any Dietary Supplement product that uses
any CDT Rights that is not then a Product covered by this Agreement, then before
SCOLR Pharma either enters into any arrangement with any Person for the
manufacture, marketing, sale or distribution of that Dietary Supplement product
in the U.S., or engages in any discussions with any Person concerning any such
arrangement, or SCOLR Pharma itself undertakes the marketing, sale or
distribution of that product in the U.S., SCOLR Pharma (a) shall promptly notify
Perrigo in writing of such Dietary Supplement product and provide Perrigo with
any information concerning such product that Perrigo may reasonably request, and
(b) shall give Perrigo a period of thirty (30) days (or such longer period
mutually agreed upon by the Parties in writing) after Perrigo’s receipt of such
notice and requested information to elect to add such Dietary Supplement product
to this Agreement. If Perrigo notifies SCOLR Pharma in writing before the
expiration of such thirty (30) day period that Perrigo elects to add such
Dietary Supplement product to this Agreement, then such

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 10 -



--------------------------------------------------------------------------------

Dietary Supplement product shall automatically be an additional “Product” under
and governed by this Agreement. If Perrigo does not notify SCOLR Pharma in
writing before the expiration of such thirty (30) day period that Perrigo elects
to add such Dietary Supplement product to this Agreement or Perrigo notifies
SCOLR Pharma that Perrigo elects not to have such Dietary Supplement product
added to this Agreement, then Perrigo’s rights under this Section 5.1 shall
terminate with respect to that particular Dietary Supplement product and SCOLR
Pharma shall be free to enter into an arrangement with any other Person for the
manufacture, marketing, sale or distribution of that Dietary Supplement product
in the U.S. or to undertake that activity itself.

5.2 Initiated by Perrigo. During the ten (10) year period following the
Effective Date,, Perrigo may from time to time at its discretion request SCOLR
Pharma to consider developing an additional Dietary Supplement product that uses
the CDT Rights to be added to this Agreement. If the Parties mutually agree that
SCOLR Pharma will develop such Dietary Supplement product that uses the CDT
Rights for the purposes of adding such Dietary Supplement product to this
Agreement, then (a) SCOLR Pharma will use commercially reasonable efforts to
develop at its expense such Dietary Supplement product that uses the CDT Rights
in accordance with the development schedule mutually agreed upon by the Parties,
and (b) such Dietary Supplement product that uses the CDT Rights shall be an
additional “Product” under and governed by this Agreement. If SCOLR Pharma
declines Perrigo’s request to develop a particular Dietary Supplement product
that uses the CDT Rights or the Parties are unable to reach agreement on the
development of such Dietary Supplement product and SCOLR Pharma subsequently
develops, has developed, or acquires such Dietary Supplement product that uses
the CDT Rights during the Term as to any Product, then Section 5.1 shall apply
to such Dietary Supplement product upon its subsequent development or
acquisition by SCOLR Pharma.

6. TECHNICAL ASSISTANCE. At Perrigo’s request, SCOLR Pharma, without additional
compensation, will provide commercially reasonable consulting and assistance to
Perrigo, and will provide Perrigo with reasonable additional information
regarding, the manufacture of the Products, including any Product added to this
Agreement pursuant to Section 5.1 or 5.2, and the practice and use of the CDT
Rights in connection with the manufacturing, marketing, distribution, sale or
use of the Products.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Representations and Warranties by SCOLR Pharma. SCOLR Pharma represents and
warrants to Perrigo (which representations and warranties are continuing in
nature) that:

(a) Authorization; Binding Effect. The execution and delivery of this Agreement
by SCOLR Pharma and the performance by SCOLR Pharma of its obligations under
this Agreement have been duly authorized by all necessary corporate action on
behalf of SCOLR Pharma and do not require the approval, authorization, license
or consent of any

 

- 11 -



--------------------------------------------------------------------------------

governmental authority or other Person. The individual executing and delivering
this Agreement on behalf of SCOLR Pharma has been duly authorized to do so. This
Agreement is a valid and binding obligation of SCOLR Pharma and is enforceable
against SCOLR Pharma in accordance with its terms.

(b) Ownership of CDT Rights. Except as set forth in Appendix D, SCOLR Pharma is
the owner and has sole and exclusive possession of, and has good and valid title
to, all of the CDT Rights. Any royalty payable by SCOLR Pharma to Temple
University or any other third party with respect to the CDT Rights shall be the
sole responsibility and cost of SCOLR Pharma. SCOLR Pharma owns the CDT Rights
free and clear of any liens, security interests, charges, encumbrances, or
claims. SCOLR Pharma is not, and will not become, a party to or bound by any
agreement or understanding with any third party, nor has SCOLR Pharma granted,
or will it grant, to any third party any CDT Rights or the right to use any CDT
Rights, that are inconsistent with the exclusive rights granted to Perrigo in
this Agreement.

(c) No Infringement. To the actual knowledge of SCOLR Pharma, none of the CDT
Rights infringes or conflicts with any Proprietary Right or other right of any
Person, and neither the use of any of the CDT Rights nor the manufacture, use,
or sale of any Product will infringe or conflict with any Proprietary Right or
other right of any Person. There is no claim pending or threatened against SCOLR
Pharma or any other Person alleging that any of the CDT Rights, or the use of
any of the CDT Rights or the manufacture, use or sale of any Product, infringes
or conflicts with, or will infringe or conflict with, any Proprietary Right or
other right of any Person, and to the best of SCOLR Pharma’s knowledge, there is
no basis for the assertion of any such claim. To the best of SCOLR Pharma’s
knowledge, there is no existing or potential infringement of any of the CDT
Rights.

(d) Patent Rights. To the actual knowledge of SCOLR Pharma, the patents included
in the Patent Rights cover the Products and are valid and enforceable. None of
the Patent Rights has been involved in any interference, reissue, reexamination,
or opposition proceeding and, to the best of SCOLR Pharma’s knowledge, there is
no basis for the commencement of any such proceeding.

(e) CDT Know-How. The documentation relating to the CDT Know-How furnished to
Perrigo pursuant to Section 2.4 is current, accurate, complete, and sufficient
in detail and content to explain all aspects of the CDT Know-How and to allow
its full and proper use without reliance on the memory of others. SCOLR Pharma
has taken all measures and precautions reasonably necessary to protect the
secrecy, confidentiality and value of the CDT Know-How.

(f) Trademarks. The trademarks identified on Appendix A attached to this
Agreement have been duly registered in the U.S. Patent and Trademark Office.
None of the trademarks included in the Other Rights is or has been involved in
any opposition or

 

- 12 -



--------------------------------------------------------------------------------

cancellation proceeding, and, to the best of SCOLR Pharma’s knowledge, there is
no basis for the commencement of any such proceeding. To the best of SCOLR
Pharma’s knowledge, there are no trademarks owned by third parties that are
confusingly similar or dilute any of the trademarks included in the Other
Rights.

(g) Noncontravention. Neither the execution and delivery of this Agreement nor
the performance of this Agreement by SCOLR Pharma will result (with or without
notice or lapse of time) in (i) a violation of any law, rule, regulation,
judgment, order, or decree to which SCOLR Pharma or any of the CDT Rights is
subject; (ii) a breach or violation of any agreement or understanding to which
SCOLR Pharma is a party or by which SCOLR Pharma is bound; or (iii) the
termination of, or the imposition of any lien, security interest, license,
charge, encumbrance, claim or restriction or with respect to, any CDT Right.
SCOLR Pharma is not a party to or bound by and will not become a party to or
bound by any agreement and will not take any other action that is inconsistent
with its obligations under this Agreement, the rights it granted to Perrigo in
this Agreement, or that will prevent SCOLR Pharma from performing its
obligations under this Agreement.

(h) Maintenance of CDT Rights. SCOLR Pharma shall take all actions reasonably
necessary, including paying all applicable maintenance fees, to keep and
maintain the patents included in the Patent Rights in force during the life of
the particular patent and to keep and maintain the trademarks included in the
Other Rights.

(i) Compliance with Laws. SCOLR Pharma shall comply with all applicable laws,
rules and regulations in performing its obligations under this Agreement.

7.2 Representations and Warranties by Perrigo. Perrigo represents and covenants
to SCOLR Pharma (which representations and warranties are continuing in nature)
that:

(a) Authorization; Binding Effect: The execution and delivery of this Agreement
by Perrigo and the performance by Perrigo of its obligations under this
Agreement have been duly authorized by all necessary corporate action on behalf
of Perrigo and do not require the approval, authorization, license or consent of
any governmental authority or other Person. The individual executing and
delivering this Agreement on behalf of Perrigo has been duly authorized to do
so. This Agreement is a valid and binding obligation of Perrigo and enforceable
against Perrigo in accordance with its terms.

(b) Compliance with Laws. Perrigo shall comply with all applicable laws, rules
and regulations in performing its obligations under this Agreement.

(c) Noncontravention. Neither the execution and delivery of this Agreement nor
the performance of this Agreement by Perrigo will result (with or without notice
or lapse of time) in (i) a violation of any law, rule, regulation, judgment,
order, or decree to which Perrigo is subject; or (ii) a breach or violation of
any agreement or understanding to which Perrigo is a party or by which Perrigo
is bound.

 

- 13 -



--------------------------------------------------------------------------------

(d) No infringement. To the actual knowledge of Perrigo, none of the CDT Rights
infringes or conflicts with any Proprietary Right or other right of any Person,
and neither the use of any of the CDT Rights nor the manufacture, use, or sale
of any Product will infringe or conflict with any Proprietary Right or other
right of any Person. To the actual knowledge of Perrigo, there is no existing or
potential infringement of any of the CDT Rights.

7.3 Disclaimers.

(a) Warranty. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR HEREIN, NEITHER PARTY
MAKES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.

(b) Consequential Damages. EXCEPT FOR BREACHES RELATED TO EXCEEDING THE SCOPE OF
THE LICENSE RIGHTS GRANTED HEREUNDER, OR BREACHES RELATED TO VIOLATION OF THE
EXCLUSIVE LICENSE RIGHTS GRANTED HEREUNDER, OR INFRINGEMENT OF A PARTY’S
INTELLECTUAL PROPERTY RIGHTS, NEITHER PARTY OR SUCH PARTY’S AFFILIATES SHALL BE
LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR INDIRECT, CONSEQUENTIAL
OR INCIDENTAL DAMAGES IN CONNECTION WITH THIS AGREEMENT EXCEPT TO THE EXTENT
THAT SUCH OTHER PARTY OR SUCH OTHER PARTY’S AFFILIATE IS REQUIRED TO PAY SUCH
AMOUNT TO AN UNAFFILIATED THIRD PARTY.

8. INFRINGEMENT OF CDT RIGHTS BY THIRD PARTIES. Each Party will promptly notify
the other Party if it becomes aware of any actual or apparent infringement of
any CDT Rights by any Person. SCOLR Pharma shall use commercially reasonable
efforts to enforce and defend the CDT Rights. SCOLR Pharma has the sole right to
initiate, prosecute, and make all decisions concerning the prosecution and
disposition of any claim, suit, action or other legal proceeding necessary to
prevent the infringement by any other Person of any CDT Right (including the
right to determine whether to initiate such claim, suit, action or other legal
proceeding) and will pay the expenses associated with any such claim, suit,
action or other legal proceeding. SCOLR Pharma and Perrigo shall share equally
the proceeds recovered with respect to any such claim, suit, action or other
legal proceeding, after reimbursement of SCOLR Pharma for its expenses incurred
in connection therewith and any royalties payable by SCOLR Pharma to any
unaffiliated third party. At SCOLR Pharma’s request, Perrigo will cooperate with
SCOLR Pharma and assist SCOLR Pharma in any such claim, suit, action or other
legal proceeding and SCOLR Pharma will pay the reasonable costs and expenses
incurred by Perrigo in providing that cooperation and

 

- 14 -



--------------------------------------------------------------------------------

assistance. SCOLR Pharma will keep Perrigo promptly informed of the status of
any such claim, action, suit or other legal proceeding. Perrigo has the right,
however, to participate at its cost in any such claim, action, suit or other
legal proceeding that is directly related to any Product or the subject matter
of this Agreement.

9. INDEMNIFICATION; INSURANCE.

9.1 SCOLR Pharma’s Indemnification Obligations. SCOLR Pharma shall indemnify,
defend and hold Perrigo and Perrigo’s Affiliates harmless from and against any
claim, action, suit, proceeding, loss, liability, damage or expense (including
reasonable attorneys’ fees) (collectively, “Losses”) resulting from or arising
out of (a) a material breach or default of any of SCOLR Pharma’s
representations, warranties, covenants or other obligations in this Agreement,
or (b) the negligence of SCOLR Pharma, or its agents or employees, or (c) any
third party claim for property damage, injury or death attributable to the CDT
Rights, or (d) any allegation or claim that any CDT Right, the use of any CDT
Right as permitted by this Agreement, or any Product or the manufacture, use or
sale of any Product infringes or violates any Proprietary Right or other right
of any Person, except to the extent that any such infringement or violation
results from Perrigo’s use of any CDT Right in conjunction with materials or
technology not provided by SCOLR Pharma. In the event of any claim covered under
Subsection 9.1(d), SCOLR Pharma may, at its option, (i) obtain a license for the
continued use of the applicable CDT Rights in accordance with this Agreement,
(ii) provide Perrigo with a commercially reasonable modification of the
applicable CDT Rights so that the Proprietary Rights of the Third Party are no
longer infringed or violated, or (iii) if the foregoing options are not
commercially practical, terminate this Agreement without termination liability
to Perrigo.

9.2 Perrigo’s Indemnification Obligations. Perrigo shall indemnify, defend and
hold SCOLR Pharma and SCOLR Pharma’s Affiliates harmless from and against any
Losses resulting from or arising out of (a) a material breach or default of any
of Perrigo’s representations, warranties, covenants or other obligations in this
Agreement, (b) the negligence of Perrigo or its sublicensees or their agents or
employees, or (c) any third party claim for property damage, injury or death as
a result of the use of any product produced, sold or distributed in accordance
with this Agreement except to the extent such claim is attributable to the CDT
Rights.

9.3 Indemnification Procedures. A Party which intends to claim indemnification
under this Article 9 (the “Indemnitee”) shall promptly notify the other Party
(the “Indemnitor”) in writing of any action, claim or liability (for purposes of
this Section 9.3, an “indemnity claim”) in respect to which the Indemnitee or
any of its Affiliates intends to claim such indemnification. A delay in so
notifying the Indemnitor will not relieve the Indemnitor from any obligation
under this Article 9 unless, and then solely to the extent that, the Indemnitor
is prejudiced by the delay. The Indemnitee shall permit, and shall cause its
Affiliates to permit, the Indemnitor, at its discretion, to defend and settle a
third party claim for which indemnification is sought at its expense and with
legal counsel

 

- 15 -



--------------------------------------------------------------------------------

selected by it and reasonably acceptable to the Indemnitee and agrees to the
complete control of such defense or settlement by the Indemnitor; provided,
however, that (a) the Indemnitor shall keep the Indemnitee promptly and fully
informed of the status of the claim and its defense, and (b) the Indemnitor
shall not settle any claim without the prior written consent of the Indemnitee,
which consent will not be unreasonably withheld or delayed, except that the
Indemnitor may settle such a claim or consent to the entry to a judgment with
respect to a claim without the consent of the Indemnitee if that settlement or
judgment involves only monetary damages or losses and does not adversely affect
the Indemnitee’s rights under this Agreement or otherwise or impose any
obligations on the Indemnitee not otherwise applicable to the Indemnitee. No
such third party claim shall be settled by the Indemnitee without the prior
written consent of the Indemnitor, which consent will not be unreasonably
withheld or delayed, if the Indemnitor undertakes the defense of such claim
within a reasonable time after the Indemnitee notifies the Indemnitor of the
claim and, after undertaking such

defense, the Indemnitor continues to diligently conduct the defense of the
claim. The Indemnitee and Affiliates shall cooperate fully with the Indemnitor
and. its legal representatives in the investigation and defense of any third
party claim provided that the reasonable out-of-pocket cost of doing so shall be
paid by the Indemnitor. The Indemnitee shall have the right, but not the
obligation, to be represented by counsel of its own selection and at its own
expense.

9.4 Insurance. During the Term, Perrigo will maintain such products and
completed operations liability insurance coverage that it reasonably believes to
be adequate, or Perrigo may, at its discretion, be self-insured for such risks
through its parent corporation, Perrigo Company.

10. TERMINATION.

10.1 Termination for Material Breach. If either Party materially breaches or
defaults in the performance or observance of any of its obligations in this
Agreement and such breach is not cured within [***] after receipt by such Party
of written notice from the nonbreaching Party specifying the breach or default,
then the nonbreaching Party shall have the right, at its option, to terminate
this Agreement with respect to all Products or the affected Product or Products,
in either case by giving written notice to the breaching or defaulting Party.

10.2 Termination for Bankruptcy. Either Party may terminate this Agreement by
written notice if the other Party becomes insolvent, makes or seeks to make an
arrangement with or an assignment for the benefit of its creditors, or if
proceedings in voluntary or involuntary bankruptcy are instituted by, on behalf
of, or against such Party or if a receiver or trustee of such Party’s property
is appointed and if such proceedings are involuntary, they are not dismissed
within sixty (60) days after their commencement.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 16 -



--------------------------------------------------------------------------------

11. CONFIDENTIALITY.

During the Term of this Agreement and for a period of five (5) years thereafter,
each Party (each a “Receiving Party”) will hold in confidence, will not disclose
to any Person, and will not use for any purpose other than performing its
obligations under this Agreement or as otherwise permitted by this Agreement any
technical, business or other information it obtains from or about the other
Party (the “Disclosing Party”) in connection with this Agreement (collectively,
“Confidential Information”). These obligations do not, however, extend to any
portion of the Confidential Information which (i) is or becomes public or
generally available to the public through publication or otherwise but through
no fault of the Receiving Party or any of its employees, (ii) was independently
developed or discovered by the Receiving Party as demonstrated by the Receiving
Party’s records, (iii) is or was disclosed to the Receiving Party at any time,
whether prior to or after the time of its disclosure under this Agreement, on a
non-confidential basis by a third party, provided that such third party is not
bound by an obligation of confidentiality to the Disclosing Party with respect
to such confidential information, or (iv) the Receiving Party is required to
disclose in an action or proceeding to enforce its rights under this Agreement.
These prohibitions do not prohibit the Receiving Party from disclosing any
Confidential Information which, in the opinion of the Receiving Party’s legal
counsel, after due inquiry, it is required by law to disclose as part of a legal
proceeding or governmental investigation provided that (A) the Receiving Party
gives the Disclosing Party prompt notice of such legal requirement so that the
Disclosing Party may seek a protective order or other appropriate remedy
concerning such disclosure, (B) the Receiving Party consults with the Disclosing
Party, if requested, regarding the nature and extent of such disclosure, and
(C) the Receiving Party discloses only that part of the Confidential Information
that it is legally required to disclose.

12. FORCE MAJEURE.

12.1 Effects of Force Majeure. Neither Party shall be held liable or responsible
for failure or delay in fulfilling or performing any of its obligations under
this Agreement (other than payment) if such failure or delay is caused by acts
of God, acts of the public enemy, fire, explosion, flood, drought, war,
terrorists, riot, sabotage, embargo, or by any other event or circumstance of
like or different character to the foregoing beyond the reasonable control and
without the fault or negligence of the affected Party (a “Force Majeure Event”).
Such excuse shall continue as long as the Force Majeure Event continues,
provided that if such event has continued for a period of one hundred and twenty
(120) days or longer, either Party may terminate this Agreement upon notice to
the other Party. Upon cessation of such Force Majeure Event, such Party shall
promptly resume performance under this Agreement.

12.2 Notice of Force Majeure. The affected Party agrees to give the other Party
prompt written notice of the occurrence of any Force Majeure Event, the nature
thereof and the extent to which the affected Party will be unable to perform its
obligations hereunder. The affected Party further agrees to use reasonable
commercial efforts to correct the Force Majeure Event as quickly as possible, to
perform its obligations under this Agreement to the extent feasible given the
Force Majeure Event, and to give the other Party prompt written notice when it
is again fully able to perform such obligations.

 

- 17 -



--------------------------------------------------------------------------------

13. MISCELLANEOUS.

13.1 Publicity. Neither Party shall publish, disclose or otherwise publicly
announce the existence of this Agreement or the terms hereof without the prior
written consent of the other Party, except (i) to the extent required by law or
deemed appropriate by a Party’s legal counsel to comply with securities law,
including the furnishing of a press release and the filing of such documents and
information with the Securities and Exchange Commission as may be required by
federal securities laws and the filing of any report, statement or document
required by any other federal or state regulatory body, in which case the
Parties will notify each other and use reasonable efforts to agree in advance on
the content of the press release or filing, or (ii) on a confidential basis to
one or more third parties and/or their advisors in connection with a proposed
spin-off, joint venture, divestiture, merger or other similar transaction
involving all, or substantially all, of the assets, products or business of the
disclosing Party or to lenders, investment bankers and other financial
institutions of its choice solely for purposes of financing the business
operations of such Party; provided, further, that prior to making such
disclosure the disclosing party obtains a signed confidentiality agreement with
such third parties containing customary terms. Once any written statement is
approved for disclosure by the Parties in accordance with this Section 13.1,
either Party may make a subsequent public disclosure of the contents of such
statement without further approval of the other Party. Subject to the foregoing,
the Parties consent to the disclosure of this Agreement by SCOLR Pharma and its
characterization as a strategic alliance with respect to the subject matter of
this Agreement.

13.2 Independent Contractors. The relationship between SCOLR Pharma and Perrigo
is that of independent contractors and nothing in this Agreement shall be deemed
to constitute the relationship of partners, joint venturers, or principal and
agent between SCOLR Pharma and Perrigo. Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other Party or to bind the other Party to any contract,
agreement or undertaking with any third Party.

13.3 Assignment. Except as expressly provided in this Agreement, neither Party
may assign this Agreement or any of its rights under this Agreement or delegate
any of its obligations under this Agreement without the prior written consent of
the other Party, such consent not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, (a) either Party may, without the consent of the
other Party, assign this Agreement or any of its rights under this Agreement or
delegate any of its obligations under this Agreement to one or more of its
Affiliates provided that the assigning or delegating Party provides prompt
written notice thereof to the other Party and any such assignment or delegation
shall not release the assigning or delegating Party of any of its obligations
under this Agreement; and (b) no consent shall be required for a proposed
assignment or delegation by either Party that

 

- 18 -



--------------------------------------------------------------------------------

is made in connection with the sale of all or substantially all of the assets of
the Party requesting such consent (whether by purchase, merger, consolidation or
otherwise), and provided that the assigning or delegating Party provides prompt
written notice thereof to the other Party and any assignment or delegation by
either Party under this subpart (b) shall require the assignee to expressly
assume and agree to perform all the assigning Party’s obligations under this
Agreement for the benefit of the other Party in the same manner and to the same
extent that the assigning Party would if no such assignment or delegation had
occurred and to execute and deliver such documents or agreements evidencing,
confirming or further effecting such assumption as the nonassigning Party may
reasonably request. Any attempt by either Party to assign or delegate without
such consent shall be void and of no force or effect.

13.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware.

13.5 No Implied Waiver. No failure or delay on the part of any Party to exercise
any right, power or privilege hereunder or under any instrument executed
pursuant hereto shall operate as a waiver; nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

13.6 Notices. All notices required to be given hereunder (other than routine
business communications) shall be in writing and shall be given by personal
delivery, by facsimile transmission (with a confirmation copy sent by
first-class mail), by a nationally recognized overnight carrier or by registered
or certified mail, postage prepaid with return receipt requested. Notices shall
be addressed to the Parties as follows:

 

If to SCOLR Pharma:   

SCOLR Pharma, Inc.

3625 132nd Avenue S.E.

Bellevue, WA

Attention : President

Facsimile No : [***]

With a copy to:   

DLA Piper Rudnick Gray Cary

701 Fifth Avenue

Suite 7000

Seattle, Washington 98104

Attn : Jeffrey Harmes

If to Perrigo:   

Perrigo Company of South Carolina, Inc.

515 Eastern Avenue

Allegan, Michigan 49010

Attn: President

Facsimile No.: [***]

With a copy to:   

Perrigo Company of South Carolina, Inc.

515 Eastern Avenue

Allegan, Michigan 49010

Attn: General Counsel

Facsimile No.: [***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 19 -



--------------------------------------------------------------------------------

Notices delivered personally shall be deemed communicated as of actual receipt;
notices sent by facsimile transmission shall be deemed communicated as of
receipt by the sender of written confirmation of transmission thereof; notices
sent by overnight courier shall be deemed received as of one business day
following sending; and notices mailed shall be deemed communicated as of three
business days after proper mailing. A Party may change his or its address by
written notice in accordance with this Section 13.6.

13.7 Amendments. Any amendment or modification of this Agreement shall only be
valid if made in writing and signed by an authorized officer of each of the
Parties.

13.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall constitute a single document.

13.9 Entire Agreement. This Agreement (including the Appendices) constitutes the
entire understanding between the Parties with respect to the subject matter
hereof and supersedes all prior contracts, agreements and understandings
(including confidentiality agreements) related to the same subject matter
between the Parties. The Parties intend this Agreement to be a complete
statement of the terms of their understanding. No change or modification of any
of the provisions hereof shall be effective unless in writing and signed by an
authorized officer of each of the Parties.

13.10 Benefit; Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement and all obligations of SCOLR Pharma shall
remain in full force and effect following any transfer of all or any portion of
the outstanding capital stock or all or any portion of the assets of SCOLR
Pharma or any merger of SCOLR Pharma with or into another entity. Perrigo has
the right to require any Person who purchases all or any material part of the
assets of SCOLR Pharma that affects SCOLR Pharma’s ability to perform its
obligations

 

- 20 -



--------------------------------------------------------------------------------

under this Agreement (whether by purchase, merger, consolidation or otherwise)
to expressly assume and agree to perform all of SCOLR Pharma’s obligations under
this Agreement for the benefit of Perrigo in the same manner and to the same
extent that SCOLR Pharma would if no such event had occurred and to execute and
deliver such documents or agreements evidencing, confirming or further effecting
such assumption as Perrigo may reasonably request.

13.11 Further Assurances. Each Party agrees that it shall, upon the reasonable
request of the other Party, take all appropriate actions, including the
execution and delivery of any documents or agreements, which may be reasonably
necessary or advisable to carry out the intent and accomplish the purposes of
any of the provisions of this Agreement.

13.12 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason by a court of competent
jurisdiction, such provision or part thereof shall be considered separate from
the remaining provisions of this Agreement, which shall remain in full force and
effect. Such invalid or unenforceable provision shall be deemed revised to
effect, to the fullest extent permitted by law, the intent of the Parties as set
forth therein.

13.13 Headings. The headings used in this Agreement are for convenience only and
will not affect in any way the meaning or interpretation of this Agreement.

13.14 Remedies. The rights and remedies provided under this Agreement are
cumulative and are in addition to the rights and remedies available to the
Parties at law or in equity.

13.15 Construction. In the event an ambiguity or question of intent or
interpretation arises with respect to this Agreement, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by reason of the authorship
of any of the provisions of this Agreement.

[continued on following page]

 

- 21 -



--------------------------------------------------------------------------------

13.16 Attorneys’ Fees. In the event that any suit or other action is instituted
to interpret or enforce this Agreement, the prevailing party shall be entitled
to recover its attorney fees, including those incurred on appeal, as determined
by the court or arbitrator.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written by their duly authorized representatives.

 

SCOLR PHARMA, INC.,

a Delaware corporation

By  

/s/    Daniel O. Wilds

Its  

President & CEO

PERRIGO COMPANY OF SOUTH CAROLINA, INC., a Michigan corporation By  

/s/    James C. Tomshack

Its  

Senior VP of Sales

 

- 22 -